Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 01/06/2021. Claims 1-5, 7-12, and 15-21 are pending in the case. This action is Final.

Applicant Response
In Applicant’s response dated 09/24/2021, Applicant amended Claimed 1, 11 and 21 and argued against all objections, and rejections previously set forth in the Office Action dated 06/24/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (Pub. No.: US 20140245161 A1, Pub. Date: Aug. 28, 2014) in view of Lee et al Eastman et al (Pub No.: US 20160306442 A1, Pub. Date: 2016-10-20) in further view of Eastman et al (Pub No.: US 20160249831 Al, Pub. Date: September 1, 2016)

Regarding independent Claim 1,
	Yuen teaches an electronic device-comprising (see Yuen: Fig.1A, illustrating an activity-tracking device 100)
a display (see Yuen: Fig.1B, [0075], illustrating display screen 122); and 
at least one processor (see Yuen: Fig. 1A , processor 106) configured to: 
receive a request of information of an activity associated with a user (see for e.g. Yuen: Fig. 3A, [0087], “The activity monitoring device 300 is also shown to include a button 304. In one embodiment, the button 304 may be pressed to cycle the display of various fitness statistics which have been stored on the device 300.”). In other words, the button 304 is requesting information of different activates performed by the user by pressing the button to cycle through information.”)
retrieve the information of the activity associated with the user (see Yuen: Fig. 3A, [0087], “the display 302 is currently displaying a step count, indicating the number of steps taken that have been detected by the activity monitoring device 300 over some defined time period ( e.g. the current day or week). The activity monitoring device 300 is also shown to include a button 304”) 
control the display to display the information of the activity associated with the user (see Yuen: for e.g. Fig. 3A-3D, [0087], “the activity monitoring device 300 is shown to include a display 302 for displaying various data such as text or image, the display 302 configured to display video, displaying a step count, indicating the , […]
	Yuen does not expressly teach/disclose the system wherein:
an electronic device displaying information of the activity associated with the user as a first arc on analog clock;
receive a request of displaying sub activity associated with the activity; and
control the display to display information of the sub-activity as a second arc on the analog clock;
wherein a current time indicator and a pointer are displayed on the analog clock, wherein the pointer indicates the sub-activity with information displayed,
wherein positions of the first arc and the second arc on the analog clock identify a start times and an end times of the activity and the sub activity, wherein the second arc is displayed with the first arc,
wherein a circumference of the analog clock represents a first time frame while the first arc is displayed, and wherein the circumference of the analog clock represents a second time frame, which corresponds to a duration of the activity, while the second arc is displayed.

	However, Lee does not expressly teach/disclose the electronic device-comprising:
an electronic device displaying information of the activity associated with the user as a first arc on analog clock (see Lee: Fig.2, [0040], “the item area 210 is disposed on the edge portion or circumference of the event management screen 200. The 210 may be disposed outside the information area 220. In this embodiment, the item area 210 corresponds to a preset period of time. Here, the item area 210 is implemented in a ring shape to surround the information area 220.”)
receive a request of displaying sub activity associated with the activity (see Lee: Fig.2, [0043], “controller 180 controls the event management screen 200 in response to a rotation input of the rotary unit 140. Namely, the controller180 moves the pointer 230 in response to the rotation input. In this case, the pointer 230 moves along the edge of the item area 210.”)
control the display to display information of the sub-activity [as a second arc] on the analog clock (see Lee: Fig.2, [0043], “the pointer 230 moves along the boundary between the item area 210 and the information area 220. Further, the controller 180 displays event information of an event item when the pointer 230 points to the event item.” i.e. the event information displayed is the sub activity information that is associated with the activity that the pointer 230 points or requests)
wherein a current time indicator and a pointer are displayed on the analog clock, (see Lee: Fig.2, [0039], [0043], “pointer 230 which projects from the information area 220 into the item area 210.” “the item area 210 is implemented in a ring shape to surround the information area 220. Further, a reference point or line 211 represents the border between the start point and the end point of the preset time period, i.e., reference line 211 defines both the start and end of the preset time period in the item area 210”),wherein the pointer indicates the sub-activity with information displayed (see Lee: Fig.2, [0038], “the pointer 230 moves along the boundary between the item area 210 and the information area 220. Further, the controller 180 displays event information of an event item when the pointer 230 points to the event item.”). See also Fig.12, [0056], “the event management screen 1200 includes an item area 1210, an information area 1220, and a pointer 1230. The item area 1210 is disposed on the edge portion of the event management screen 1200 outside the information area 1220. Here, the item area 1210 corresponds to the present time period and the item area 1210 is implemented in a ring shape to surround the information area 1220. Further, a reference point/line 1211 representing the border of the start point and the end point of the preset time period is defined in the item area 1210. The pointer 1230 points to the interior of the item area 1210”, i.e. the interior item of the item area 1220 are the sub activity associated with the activity)
	Because Yuen and Lee are in the same/similar field of endeavor of displaying information on a wearable device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Yuen to include an electronic device to displaying information of the activity associated with the user as a first arc on analog clock and the sub activity information in the display information display format as taught by Lee. After modification of Yuen, the activity monitoring device display can incorporate the system of displaying sub activity that is associated with the activity in a circular split axis display information as taught by Lee. One would have been motivated to make such a combination to increase the efficiency and 
Yuen and Lee does not explicitly teach or suggest the electronic device-comprising:
wherein positions of the first arc and the second arc on the analog clock identify a start times and an end times of the activity and the sub activity, wherein the second arc is displayed with the first arc,
wherein a circumference of the analog clock represents a first time frame while the first arc is displayed, and wherein the circumference of the analog clock represents a second time frame, which corresponds to a duration of the activity, while the second arc is displayed.
However Eastman teaches or the electronic device-comprising:
display information of the sub-activity as a second arc (see Eastman: Fig.3, [0054], “For example, the center disc 80 may show the current activity detected by the activity tracking system 10. Alternatively, in at least one embodiment, the center disc 80 may show activity for one of a selected blocks 60 or 70 on the circular split axis display 50. For example when the user touches one of the activity blocks (e.g., high intensity block 66 (a second arc)) 
positions of the first arc and the second arc on the analog clock identify a start times and an end times of the activity and the sub activity, wherein the second arc is displayed with the first arc (see Eastman: Fig.3, [0005], “The display device is configured to receive the activity data obtained by the sensor device and display the activity data about a circular axis on the display screen. The activity data includes sEastmanp data on one side of the circular axis and awake data on an opposite side of the circular axis. The sEastmanp data includes a start time and an end time for a daily retired sEastmanp period, the end time occurring in a selected day and the start time occurring in a previous day.)
wherein the second arc is displayed with the first arc (see Eastman: Fig.3, [0054], For example, the center disc 80 may show the current activity detected by the activity tracking system 10. Alternatively, in at least one embodiment, the center disc 80 may show activity for one of a selected blocks 60 or 70 (first arc) on the circular split axis display 50. For example when the user touches one of the activity blocks (e.g., high intensity block 66 (second arc)) information related to this block may be presented on the center disc 80. This information may include any of various parameters, such as type of activity detected, activity time, heart rate, or any of various other parameters that may have been detected by the system 10 and is associated with the selected block.”)
wherein a circumference of the analog clock represents a first time frame while the first arc is displayed (see Eastman: Fig.3, [0049], “the circular split axis display 50 is configured to display a different period of time, depending on the times the and 
wherein the circumference of the analog clock represents a second time frame (see Eastman: Fig.3, [0044], “The plurality of sEastmanp blocks 70 (second time frame) that extend in a radially inward direction cover portions of an inner disc 56 extending around circular axis 52. The sEastmanp blocks 70 represent different sEastmanp qualities based on a variation in color or the extent of inward extension from the circular axis 52”)., which corresponds to a duration of the activity, while the second arc is displayed (see Eastman: Fig.3, [0042], “The degree of the arc covered by each block 60 (first arc) or 70 indicates the period of time covered by the block. For example, if the block covers 15.degree. of the 360.degree. circular axis 52 (i.e., 1/24.sup.th of the circular axis), the block may be considered to cover a one hour period of time.”)
	Because Yuen, Lee and Eastman are in the same/similar field of endeavor of displaying information on a wearable device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Yuen and Lee to include an electronic device with a Circular Split-Axis Display or analog clock display to provide activity and sub activity of information to the user in Eastman. After modification of Yuen, the activity monitoring device display can incorporate the system of displaying sub activity that is associated with the activity in a circular split axis display information as taught by Eastman. One would have been motivated to make such a combination to increase the efficiency and convenience of the electronic devices by providing efficient and clear activity information on a small screen quickly. 

Regarding to Claim 2,
	Yuen - Lee and Eastman teaches all the limitations of Claim 1. Yuen - Lee and Eastman further teaches that the information of the activity further comprises at least one of a location of the activity, a type of the activity, a duration of the activity, a status of the activity, and behavior and habitual information associated with the user (see Yuen: for e.g. Fig.11, [0142], selecting one or more messages to be sent to an activity monitoring device for display in response to motion activation… and see also for e.g., [0143] describing contextual location information ” selecting one or more messages to be sent to an activity monitoring device for display in response to motion activation.”)

Regarding Claim 3,
	Yuen in view of Eastman teaches all the limitations of Claim 1. Yuen in view of Eastman further teaches that a sensor unit comprising  at least one of a biometric sensor, a physiological sensor, an accelerometer, a gyroscope, a polysomnography sensor, a Ballisto-cardiography sensor, a motion sensor, a global positioning system (GPS) receiver, and a proximity sensor ( see Yuen: for e.g. [0072], illustrating the biometric sensors 116.) 

Regarding to Claim 4,
	Yuen - Lee and Eastman teaches all the limitations of Claim 1. Yuen - Lee and Eastman further teaches that the possessor is further configured to monitor at least one of cardiac activity, hemodynamics, respiratory function, neurological function, body temperature, sEastmanp, stress, toxicity, and the activity of the user using the sensor unit  (see Yuen: [0178] , listing all the physiological metrics that are tracked or monitored for e.g. heart rate, heart rate variability, heart rate recovery,  blood pressure, blood glucose, skin conduction, skin and/or body temperature, electromyography,… hydration levels, and respiration rate.)

Regarding Claim 5,
	Yuen - Lee and Eastman teaches all the limitations of Claim 1. Yuen - Lee and Eastman further teaches that the activity comprises at least one of a physical activity (see Yuen : [0074], activity of the user, such as walking, running, stair climbing, etc.”) and an activity performed input to electronic device by the user (see Yuen: [0077] , “the input may be predefined to be a double tap input, and the physical contact logic 142 can analyze the motion to determine if a double tap indeed occurred in response to analyzing the sensor data produced by sensors 156.”)

Regarding Claim 8,
Yuen - Lee and Eastman teaches all the limitations of Claim 1. Yuen - Lee and Eastman further teaches that the processor is further configured to:
retrieve information on past activities performed by the user ( see Yuen: Fig. 14, [0176], various types of activities of users 1400A-1400I can be captured by activity tracking devices 100.”); and 
generate information related to a specific activity based on the information on the past activities (see Yuen: Fig. 14, [0176], the various types of activities can generate different types of data (information) that can be captured by the activity tracking device 100.”),and 
provide the information related to the specific activity (see Yuen :Fig.10 , [0182],“Data received by the network 176 can then be synchronized with the user's various devices, and analytics on the server can provide data analysis to provide recommendations for additional activity, and or improvements in physical health. The process therefore continues where data is captured, analyzed, synchronized, and recommendations are produced.”)

Regarding Claim 9,
	Yuen - Lee and Eastman teaches all the limitations of Claim 8. Yuen - Lee and Eastman further teaches that that the information related to the specific activity comprises at least one of a statistical value of the specific activity and user's health information related to  performance of the specific activity (see Yuen: for e.g. Fig.13, [0160], “an interface for accessing activity data associated with the user of an activity monitoring device.”). See also 

Regarding Claim 10,
	Yuen - Lee and Eastman teaches all the limitations of Claim 8. Yuen - Lee and Eastman further teaches that the information is related to the specific activity is related to a generation, a change, or a deletion of the specific activity (see Yuen: Fig. 14, [0183], Data received by the network 176 can then be synchronized with the user's various devices, and analytics on the server can provide data analysis to provide recommendations for additional activity, and or improvements in physical health.”)

Regarding independent Claim 11,
	Claim 11 is directed to a method claim and have similar technical features as Claim 1 and is rejected under the same rationale.

Regarding to Claim 12,
	Claim 12 is directed to a method claim and have similar technical features as Claim 2 and is rejected under the same rationale.

Regarding Claim 16,
	Yuen - Lee and Eastman teaches all the limitations of Claim 11. Yuen - Lee and Eastman further teaches that the information associated with the user activity of the user is at least one of an icon, text, and a color (see Yuen: for e.g. Fig.3A-3D, [0087] “the activity monitoring device 300 is shown to include a display 302 for displaying various data such as text or image, the display 302 configured to display video…”) 

Regarding Claim 17,
	Yuen - Lee and Eastman teaches all the limitations of Claim 11. Yuen - Lee and Eastman further teaches that providing one or more recommendations to the user based on past activity of the user, wherein the one or more recommendations allows the user to perform a current activity (see Yuen: Fig. 14, [0183], Data received by the network 176 can then be synchronized with the user's various devices, and analytics on the server can provide data analysis to provide recommendations for additional activity, and or improvements in physical health.”)

Regarding Claim 18,
	Claim 18 is directed to a method claim that have similar technical features as Claim 8 and is rejected under the same rationale.

Regarding Claim 19,
	Claim 19 is directed to a method claim that have similar technical features as Claim 9 and is rejected under the same rationale.

Regarding Claim 20,


Regarding independent Claim 21,
	Claim 21 is directed to a method claim and have similar technical features as Claim 1 and is rejected under the same rationale.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Lee and Eastman as applied to claims 1-5, 8-12, and 16-21 as shown above and in further view of SUH et al., (Pub. No.: US 20140347289 Al, Pub. Date: Nov. 27, 2014, Hereinafter “Suh”) 

Regarding Claim 7, 
	Yuen - Lee and Eastman teaches all the limitations of Claim 1. Yuen - Lee and Eastman does not explicitly reach a system configured to receive a circular swipe gesture via the display; determine a direction of the circular swipe gesture; control the display to display at least one future activity or past activity based on predetermined direction of the circular swipe gesture.
	However Suh teaches an electronic device wherein at least one processor is further configured to: 
receive a circular swipe gesture via the display (see Suh: Fig.9, [0101], “a user input 900, for example, a drag in a circular direction (that is, a circular movement). The 
determine a direction of the circular swipe gesture (see Suh: Fig.10, [0106], “The wrist watch detects a circular movement after a long-press from the display screen at operation 1020, and determines whether the circular movement is performed in clockwise direction or a counterclockwise direction at operation1025.”)
control the display to display at least one future activity or past activity (see Suh: Fig. 6B, “612 corresponds to a schedule item including the current time and is arranged to start at 12:00 indicating the reference time 610" i.e. showing the past, pending or future activities.") based on predetermined direction of the circular swipe gesture (see Fig. 10, [0107], When the circular movement is performed in the clockwise direction, the wrist watch sequentially displays sector areas corresponding to next schedule items according to a rotation amount of the circular movement after the displayed last sector area at operation 1030.”) 
	Because Yuen - Eastman in view of Suh are in the same/similar field of endeavor of displaying information on a wearable device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Yuen and Eastman to include receive a circular swipe gesture via the display; determine a direction of the circular swipe gesture; control the display to display at least one future activity or past activity based on predetermined direction of the circular swipe gesture as taught by Suh. One would have been motivated to make such a Suh [0004])

Regarding Claim 15,
	Claim 15 is directed to a method claim that have similar technical features as Claim 7 and is rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

	Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20150130830 A1
NAGASAKI; Shintaro
Measurement Information Display Apparatus, Measurement Information Display System, And Measurement Information Display Method
US 20170115752 A1
Matsuno; Atsuhiko
WEARABLE TERMINAL DEVICE AND IMAGE PROCESSING METHOD
 US 20170080288 A1
ROH, Dong Hyun 
Activity information providing method and electronic device supporting the same

Lyons; Justin R.
WATCH DEVICE HAVING TOUCH-BEZEL USER INTERFACE



	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177                                                                                                                                                                                                        
/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177